Appeal from a judgment of the County Court of Schenectady County (Drago, J.), rendered March 8, 2013, convicting defendant upon his plea of guilty of the crime of attempted burglary in the second degree.
In satisfaction of a pending 11-count indictment against him, defendant pleaded guilty to attempted burglary in the second degree and waived his right to appeal. Defendant was adjudicated a second felony offender and was sentenced, as agreed, to a prison term of 5V2 years to be followed by postrelease supervision of five years. He appealed from the judgment of conviction. Defendant also made a pro se motion to vacate the judgment of conviction pursuant to CPL 440.10, which County Court denied without a hearing, and this Court declined to permit an appeal therefrom (2014 NY Slip Op 81478[U] [2014]).
Defense counsel now seeks to be relieved of his assignment of representing defendant on the direct appeal, arguing that there are no nonfrivolous issues that can be raised. After reviewing the record, defense counsel’s brief and defendant’s pro se submission, we agree. Thus, the judgment of conviction is affirmed and defense counsel’s application for leave to withdraw is granted (see People v Ball, 8 AD3d 818, 819 [2004]; People v Cruwys, 113 AD2d 979, 980 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Lahtinen, J.E, McCarthy, Garry, Egan Jr. and Lynch, JJ., concur.
Ordered that the judgment is affirmed, and application to be relieved of assignment granted.